DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2, 5, 10 and 12 are cancelled.  Claims 17-21 are newly added. 
Therefore, claims 1, 3-4, 6-9, 11 and 13-21 are pending.

Allowable Subject Matter
Claims 1, 3-4, 6-9, 11 and 13-21 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Claim 1 is allowed since there is no prior teaches a display assembly comprising: 
a cover comprising a curved surface; 
a display disposed on the curved surface; 
an adhesive layer disposed between the cover and the display; and 
a wall structure disposed on the cover and extending along a side surface of the adhesive layer, the wall structure comprising: 
an inner wall comprising one surface in contact with the side surface of the adhesive layer, 
an upper end of the inner wall being lower than a top surface of the display and higher than a bottom surface of the display, the upper end of the inner wall being perpendicularly closer to the top surface of the display than to the bottom surface of the display; and 
an outer wall disposed between the inner wall and an edge of the cover; and 
a connecting wall connected to the inner wall and the outer wall, wherein 
an inner space defined by the inner wall, 
outer wall, and 
the connecting wall is configured to accommodate an overflow of liquid adhesive material over the inner wall and to prevent the liquid adhesive material from overflow onto other members of the display assembly, 
wherein 
a first surface of the wall structure is in contact with the curved surface and 
a second surface of the wall structure is in contact with the side surface of the adhesive layer, and 
wherein 
the wall structure comprises a protrusion protruding from a surface of the wall structure and extending in a direction in which the wall structure extends, the surface of the wall structure being in contact with the adhesive layer and the protrusion protruding toward a center of the adhesive layer.  

Claims 3-4, 6-8, 14 and 16-18 are allowed since they depend on the allowed claim 1.


a cover having a curved surface; 
a display disposed on the curved surface; 
an adhesive layer configured to attach the display onto the cover, the adhesive layer being formed by curing a liquid adhesive material; and 
a wall structure disposed on the cover between a surface on which the display is disposed and an edge of the cover to form a space in which the liquid adhesive material is accommodated, the wall structure comprising: 
an inner wall comprising one surface in contact with [[the]] a side surface of the adhesive layer, 
an upper end of the inner wall being lower than a top surface of the display and higher than a bottom surface of the display, the upper end of the inner wall being perpendicularly closer to the top surface of the display than to the bottom surface of the display; 
an outer wall disposed between the inner wall and an edge of the cover; and 
a connecting wall connected to the inner wall and the outer wall, wherein 
an inner space defined by the inner wall, 
outer wall, and 
the connecting wall is configured to accommodate an overflow of liquid adhesive material over the inner wall and to prevent the liquid adhesive material from overflow onto other members of the display assembly, and 
wherein 
the wall structure comprises a protrusion protruding from a surface of the wall structure and extending in a direction in which the wall structure extends, the surface of the wall structure being in contact with the adhesive layer and the protrusion protruding toward a center of the adhesive layer.  

Claims 11-13, 15 and 19-21 are allowed since they depend on the allowed claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HOAN C NGUYEN/Primary Examiner, Art Unit 2871